                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  KOREE SIMELTON,

                 Plaintiff,

  V.                                                       Case No. 19-cv-880 JPG/RJD


  ALEXANDER COUNTY HOUSING
  AUTHORITY, et al.,

                 Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the plaintiff’s motion for leave to proceed in

forma pauperis (Doc. 3). A federal court may permit an indigent party to proceed without pre-

payment of fees. 28 U.S.C. § 1915(a)(1). Nevertheless, a court can deny a qualified plaintiff

leave to file in forma pauperis or can dismiss a case if the action is clearly frivolous or malicious.

28 U.S.C. § 1915(e)(2)(B)(i). The test for determining if an action is frivolous or without merit

is whether the plaintiff can make a rational argument on the law or facts in support of the claim.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); Corgain v. Miller, 708 F.2d 1241, 1247 (7th Cir.

1983). When assessing a motion to proceed in forma pauperis, a district court should inquire

into the merits of the plaintiff’s claims, and if the court finds them to be frivolous, it should deny

leave to proceed in forma pauperis. Lucien v. Roegner, 682 F.2d 625, 626 (7th Cir. 1982).

       The Court is satisfied from plaintiff’s affidavit that the plaintiff is indigent. Furthermore,

the Court does not find anything in the file to indicate that this action is frivolous or malicious.

Therefore, the Court GRANTS the motion to proceed in forma pauperis without prepayment of

fees (Doc. 3). The Court notes, however, that should it become apparent that the action is

frivolous or malicious at any time in the future, it may dismiss the case pursuant to 28 U.S.C. §
                                                  2
1915(e)(2)(B)(i).

       The plaintiff having been granted leave to proceed in forma pauperis, the Court must

order service of process by a United States Marshal or Deputy Marshal or other specially

appointed person if the plaintiff desires such service. Fed. R. Civ. P. 4(c)(3).

       If the plaintiff wishes the United States Marshals Service to serve process in this case, the

Court DIRECTS the plaintiff to provide to the United States Marshals Service the summons

issued in this case, the appropriately completed USM-285 forms and sufficient copies of the

complaint for service.

       The Court further DIRECTS the United States Marshal, upon receipt of the

aforementioned documents from the plaintiff and pursuant to Federal Rule of Civil Procedure

4(c)(3), to serve a copy of the summons, complaint and this order upon the defendant in any

manner consistent with Federal Rule of Civil Procedure 4, as directed by the plaintiff. Costs of

service shall be borne by the United States.


IT IS SO ORDERED.
DATED: September 24, 2019

                                               s/J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE
